PER CURIAM.
Appellant appeals two separate orders of the trial court concerning two motions for post-conviction relief.
*508We deny appellant’s petition for belated appeal of the first order because appellant has failed to show any entitlement to a belated appeal. However, review of the first order reveals no error was committed. We would suggest for the future that the clerk of the court not only promptly serve upon the prisoner a copy of any order denying a motion for post-conviction relief or denying a motion for rehearing, but also note thereon, as is required by rule 3.850 of the Florida Rules of Criminal Procedure, the date of service by an appropriate certificate of service.
We would further affirm the trial court’s order on the second motion for post-conviction relief because appellant received the relief to which he was entitled.
REQUEST FOR BELATED APPEAL OF FIRST ORDER DENIED; APPEAL OF SECOND ORDER AFFIRMED.
HARRIS, PETERSON and DIAMANTIS, JJ., concur.